~   •.                                                                                                                                               "•
                                                                                                                                                     \)
    AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Pagel of I



                                         UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                                (For Offenses Committed On or After November l, 1987)
                                         v.

                          Cinar Noel Nunez-Perez                                Case Number: 3:19-mj-21782

                                                                                Step_hen Patrick White
                                                                                Defendant's Attorney


     REGISTRATION NO. 84956298

     THE DEFENDANT:
      ~ pleaded guilty to count(s) 1 of Complaint
                                    ----"-------------------------
      0 was found guilty to count(s)
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                   Nature of Offense                                                          Count Number(s)
     8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                1

         D The defendant has been found not guilty on count(s)
                                                                             ------------------~


         D Count(s)                                                               dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                    ®.   TIME SERVED                         D _ _ _ _ _ _ _ _ _ _ days

         ~   Assessment: $10 WAIVED ~ Fine: WAIVED
         ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative,                          charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Wednesday, May 1, 2019
                                                                              Date of Imposition of Sentence


         Received = u -  czi?~--·-·-F.ILED                                              BL'E ROBERT N. BLOCK
                                                                                  !TED STA TES MAGISTRATE JUDGE
                                                             MAY 0 1 2019
         Clerk's Office Copy                      CLERK, U.S. DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                            3:19-mj-21782
                                                BY                      DEPUTY
